972 So.2d 991 (2008)
Mark Randall SMITH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2757.
District Court of Appeal of Florida, Third District.
January 2, 2008.
Mark Randall Smith, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, SUAREZ and LAGOA, JJ.
PER CURIAM.
Petitioner appeals the trial court's denial of his motion to correct an illegal sentence. We will treat this as a timely-filed 3.800 motion and deny as the same issue has been raised in a previous motion and been ruled upon and denied. See Smith v. State, 669 So.2d 1133 (Fla. 3d DCA 1996).